UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4228



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


MUHAMMAD SARWAT,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-02-264)


Submitted:   August 25, 2003                 Decided:   October 10, 2003


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rudolph A. Ashton, III, MCCOTTER, ASHTON & SMITH, P.A., New Bern,
North Carolina, for Appellant. Frank D. Whitney, United States
Attorney, Anne M. Hayes, Assistant United States Attorney,
Christine Witcover Dean, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Muhammad Sarwat appeals his conviction and sentence of five

months’ imprisonment following his guilty plea to fraud and misuse

of visas, permits, and other documents, in violation of 18 U.S.C.

§ 1546(b) (2000).      Sarwat argues the district court abused its

discretion by denying his motion to withdraw the guilty plea.

Finding no reversible error, we affirm.

       We review the denial of a motion to withdraw a guilty plea for

abuse of discretion.    United States v. Ubakanma, 215 F.3d 421, 424

(4th Cir. 2000). Sarwat must present a “fair and just” reason for

withdrawing his guilty plea. United States v. Moore, 931 F.2d 245,

248 (4th Cir. 1991).    Based on the factors set forth in Moore, we

find the district court did not abuse its discretion in denying the

motion to withdraw his guilty plea.

       Accordingly, we affirm Sarwat’s conviction.       We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     2